DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This application is a DIV of 16/242,266, filed on 01/08/2019 now abandoned. 16/242,266 is a DIV of 13/755,143, filed on 01/31/2013, issued as US PAT 10172772. 

Election/Restrictions
Claims 21-39 is/are under examination.
The elected species examined are as follows:
The election of a species for the "cosmetically acceptable carrier" recited in claims 21 and 24, Applicant selects a water-in-oil emulsion. 
• Phenolic acid from Claims 22 and 25;
• Progoitrin from Claim 23; and
• Sinigrin from Claim 26.

Response to Arguments
Applicant's arguments filed Feb 25, 2022 have been fully considered but they are not persuasive. See below.

Claim Objections
Claims 30-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112, 4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27-29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The rejected claims 27-29 depend from claim 21 which recites topically applying to the skin a topical formulation comprising:
(a) a skin lightening agent comprising a canola extract,  and
(b) a cosmetically acceptable carrier,
wherein the canola extract comprises protocatechuic acid, vanilic acid, caffeic acid, syringic acid, P-coumaric acid, and sinapic acid, and
wherein the canola extract provides from 0.1 % to 5% sinapic acid by weight of the formulation.
Claims 27-29 recite the limitation wherein the canola extract component of the claimed topical formulation of claim 21 comprises at least 30%, 40% and/or at least 50% sinapic acid (SA), respectively.
Literal support for these claims can be found at paragraph 32 of the specification. The invention’s only working example as per the Table on page 20 discloses, where 0.236625 % w/w sinapic acid is said to comprise 0.368902 % w/w of the total phenolic, i.e. 64% of the total phenolic acid content is sinapic acid as per the Table. The working example provides support for these claims, as 64% w/w is at least 30, 40 and 50% w/w as claimed.	
However, the claims are improperly dependent in that it is unknown how their limitations further define the claimed composition of claim 21, as claim 21 currently defines how the canola extract provides form 0.1% to 5% sinapic acid by weight of the formulation. These dependent limitations defining w/w % of SA of the total phenolic acid content (as per the Table of page 20 of the specification) fail to further limit the claimed invention as claim 21 defines the amount of sinapic acid required to practice the claimed method of skin lightening.  Claims 27-29 do not further limit the claimed invention of claim 21, as claim 21 defines the amount of sinapic acid in the claimed composition.  While the Table of page 20 provides a working example of the w/w of total phenolic acid in terms of SA, there is lack of a working example defining the limitations of claims 27-29 and how they define the amounts of SA in the claimed composition (in terms of w/w% of SA of total phenolic acid content), correspond to and further limit claim 21, which provides a different definition of SA w/w% in the composition (in terms of the total composition).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
New Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejected claims 27-39 depend from claim 21 which recites topically applying to the skin a topical formulation comprising:
(a) a skin lightening agent comprising a canola extract,  and
(b) a cosmetically acceptable carrier,
wherein the canola extract comprises protocatechuic acid, vanilic acid, caffeic acid, syringic acid, P-coumaric acid, and sinapic acid, and
wherein the canola extract provides from 0.1 % to 5% sinapic acid by weight of the formulation.
Claim 21 defines an amount of canola extract that provides form 0.1% to 5% sinapic acid by weight of the formulation to practice the method of skin lightening.
Claims 27-29 recite the limitation wherein the canola extract component of the claimed topical formulation of claim 21 comprises at least 30%, 40% and/or at least 50% sinapic acid (SA), respectively. Literal support for these claims can be found at paragraph 32 of the specification, see above 35 USC 112, fourth paragraph rejection. See also the working example of the Table on page 20 of the specification. 1  
However, the claims are indefinite in that it is unknown how these limitations define the invention. Claim 21 defines an amount of canola extract that provides form 0.1% to 5% sinapic acid by weight of the formulation needed to practice the inventive method of skin lightening.  This claim 21 limitation is contradicted by the limitations of claims 27-29 that require that the amount of sinapic acid present be at least 30, 40 or 50% of the canola extract to lighten skin as per the claimed method.
Compounding the indefiniteness issue, is that Table of page 20 provides a working example of the w/w of total phenolic acid in terms of SA. However, there is lack of a working example defining the limitations of claims 27-29 and how they define the amounts of SA in the claimed composition (in terms of w/w% of SA of total phenolic acid content) as it relates to the limitation of w/w% SA in the total composition per claim 21.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22 and 24-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kozlowska  et al. (Chapter 11: Phenolic and Tannins in Rapeseed and Canola, Canola and Rapeseed, 1990, Published by Van Nostrand Reinhold, pp. 193-197, 201-202, 205, 207 and 209),  Dayan et al. (US Pub. App. 2007/0166251, published 7/19/2007), Banister et al. (US Pub. App.2003/0072726, published April 17, 2003), Crotty et al. (US Patent 5 766 575, issued June 16, 1998), Gulla et al. (US Pub. App.2003/0039668 A1, published 2/27/2003), and Markert et al. (EP 1 967 175 A1, published September 10, 2008).
Claim 21 is directed to a non-therapeutic method for lightening skin comprising the step of identifying skin where lightening or whitening is desired and topically applying to the skin a topical formulation comprising: 
(a) a skin lightening agent comprising a canola extract and 
(b) a cosmetically acceptable carrier, 
wherein the canola extract comprises 
protocatechuic acid,  	see Banister
vanilic acid, 			see Banister and Crotty
caffeic acid, 			see Dayan and Banister
syringic acid, 		see Gulla
P-coumaric acid, and 	see Dayan
sinapic acid, and wherein the canola extract provides from 0.1 % to 5% sinapic acid by weight of the formulation. See Markert
Claim 24 is directed to a non-therapeutic method for treating hyperpigmentation comprising the step of identifying skin containing areas of hyperpigmentation and topically applying to the skin a topical formulation comprising: 
( a) a canola extract and (b) a cosmetically acceptable carrier, wherein the canola extract comprises protocatechuic acid, vanilic acid, caffeic acid, syringic acid, P-coumaric acid, and sinapic acid, and wherein the canola provides from 0.1 %to 5% sinapic acid by weight of the formulation.
It is noted that applicant’s claimed method is directed to a method of lightening skin with phenolic compounds such as protocatechuic acid, vanillic acid, caffeic acid, syringic acid, P-coumaric acid, and sinapic acid, with the following structures:

    PNG
    media_image1.png
    202
    280
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    211
    294
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    127
    281
    media_image3.png
    Greyscale
		
    PNG
    media_image4.png
    187
    289
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    141
    277
    media_image5.png
    Greyscale
		
    PNG
    media_image6.png
    147
    276
    media_image6.png
    Greyscale

	As noted above, applicant's claimed method relies upon a basic pharmacore of phenolic compounds substituted with either OH or OCH3 adjacent to the hydroxyl of said phenolic, where either a COOH or –CH=CHCOOH is opposite of the phenolic core group’s OH group.
	Therefore, prior art teaching canola oil (which contains phenolic compounds such as protocatechuic acid, vanillic acid, caffeic acid, syringic acid, P-coumaric acid, and sinapic acid, see Kozlowska) in combination with references teaching these phenolic compounds or similar variants for the use in skin whitening will form the basis of a prima facie case of obviousness.
	With regard to claims 21 and 24, Kozlowska teaches that canola oil (aka rapeseed) comprises phenolic compounds such as sinapic acid, p-coumaric acid, syringic acid, caffeic acid, vanillic acid and protocatechuic acid, see pages 194-195 and Figure 11-1. 
While Kozlowska does not teach the use of canola oil for a method of skin whitening/lightening comprising canola and a cosmetically acceptable carrier, such deficiencies are cured by the remainder of the prior art as stated below.
Regarding claims 21 and 24, Dayan teaches the identification of skin where skin lightening or whitening (or identification of hyperpigmentation), where it teaches identification of hyperpigmentation in target patient populations, paragraphs 5-9.  
Dayan teaches a cosmetic and dermatological composition and a method for treating hyperpigmented skin, see abstract; paragraph 2; and claim 1. Notice is taken that the skilled artisan would identify and topically such a composition to areas of hyperpigmented skin as required by claim 24, as treatment of hyperpigmented skin would require the identification of such.
Regarding claims 21 and 24, Dayan teaches its composition demonstrates an enhanced ability to lighten mammalian skin color; said composition comprising a hydroxycinnamic acid dissolved in a compound having one or more hydroxy groups, like PEG-4 through a PEG-20, monoC1-4alkyl ether of an ethylene glycol or a monoC1-4alkyl ether of a propylene glycol oligomer, and/or a silicone fluid, Id.
Regarding claims 21 and 24, Dayan teaches the hydroxycinnamic acid is selected from the group consisting of 4-hydroxycinnamic acid (also known as p-coumaric acid, 
    PNG
    media_image5.png
    141
    277
    media_image5.png
    Greyscale
a canola extract) and 3,4-dihydroxycinnamic acid (aka caffeic acid, 
    PNG
    media_image3.png
    127
    281
    media_image3.png
    Greyscale
a canola extract), see paragraph 46 and claim 1.   
Regarding claims 21 and 24, Dayan teaches 3, 4-dihydroxycinnamic acid and 4-hydroxycinnamic acid are both known phenol-type compounds (aka phenolic compounds, where a hydroxyl group is bonded to directly to an aromatic hydrocarbon group).  
Regarding claims 21 and 24, Banister teaches compounds from natural plant materials that display unexpectedly good skin lightening properties of formula I to be used for lightening agents, see abstract; paragraph 1 and claim 1. Notice is taken that the skilled artisan would identify and topically such a composition to areas of hyperpigmented skin as required by claim 24.
Regarding claims 21 and 24, Banister teaches protocatechuic acid as a compound of formula I (the taught skin lightening compounds), see paragraph 14, Example 5, Example 9, Table 7 and claim 9.  
Regarding claims 21 and 24, Banister teaches a compound of formula I wherein R1 is COOH, R2, R5 and R6 are hydrogen, R4 is OH and R3 is OCH3, which is vanillic acid. 
Regarding claims 21 and 24, Banister teaches caffeic acid for use in a method for skin depigmentation, see paragraph 4.  Regarding claim 1, Banister teaches the use of skin whitening compositions with agent such as protocatechuic acid in concentrations that are encompassed by applicant’s claimed ranges of claim 1, i.e., 0.01 mg/ml to 0.6 mg/ml, which are equivalent to 1% to 6% w/v, see paragraph 94.  It is noted the below Table of paragraph 94 teaches melanogenesis inhibition activities in ranges of skin whitening compositions in concentrations (from 0.015, 0.05, 0.15, 0.5 mg/mL) claimed by applicant. 

    PNG
    media_image7.png
    308
    427
    media_image7.png
    Greyscale

Banister teaches formula I as follows: 

    PNG
    media_image8.png
    224
    203
    media_image8.png
    Greyscale

wherein
R1 is CH═CH2, or CH2—CH3;
R3 is OH, —OCH3;
R4 is OH; and
R2, R5 and R6 are all hydrogen, the compound of formula I optionally being in the form of a salt, when it contains an OH group, see claim 1.  The examiner references the compound of formula I from Banister to note its phenolic acid pharmacore as it related to the claimed phenolic acid structures detailed on page 12 of this action.  
Regarding claims 21 and 24, Crotty teaches a method and composition (see claim 7 for a cosmetic composition) for lightening skin (see abstract, column 1, lines 6-7) with a compound of general structure I, wherein a specific compound of general structure I is 
    PNG
    media_image2.png
    211
    294
    media_image2.png
    Greyscale
vanillic acid, see claims 2 and 8.  Notice is taken that the skilled artisan would identify and topically such a composition to areas of hyperpigmented skin as required by claims 21 and 24.
Regarding claims 21 and 24, Gulla teaches gallic acid 
    PNG
    media_image9.png
    104
    114
    media_image9.png
    Greyscale
for the lightening of skin, see paragraph 66. Gulla is similarly directed to compositions in cosmetic carriers, see abstract and paragraphs 1-5 and claims 1-19.  Notice is taken that the skilled artisan would identify and topically such a composition to areas of hyperpigmented skin as required by claim 24. It is noted that syringic acid is the dimethyl ether of gallic acid.  Further Banister teaches phenolic compounds of formula I have skin whitening properties, where hydroxyl and methoxy (i.e., methyl esters) are taught to be both present at positions opposite of the carboxylic group.  Thus, the skilled artisan would have a rationale to look towards both gallic acid as per Gulla, and gallic acid's methoxy ester, syringic acid due to Banister's teachings of the interchangeability of the two for skin whitening phenolic compounds.  
Regarding claims 21 and 24, Markert teaches sinapic acid
    PNG
    media_image6.png
    147
    276
    media_image6.png
    Greyscale
, see paragraph 3. Regarding claim 21, Markert teaches the use of sinapic acid derivatives of formula I for methods and compositions for skin whitening (decreasing abnormal pigmentations such as freckles or spots, or lightening skin color of individuals), see title, abstract, paragraphs 1 and 2; claims 1, 2 and 4.    
Regarding claims 21 and 24 and the limitation that sinapic acid occurs in an amount of from 0.1 % to 5% sinapic acid by weight of the formulation, Markert teaches that compounds of formula I can be used in cosmetic and/or topical compositions in an amount preferably from 0,001 to 5% wt based on total weight of the composition, especially 0,1 to 3% wt, see paragraph 23. Market teaches that compounds of formula I encompass sinapic acid, i.e. where Y, R1 and R2 are defined as H, as per paragraph 8.
While each of Banister, Dayan, Crotty, Gulla or Markert teach the listed canola extracts as for use in compositions and methods of lightening skin, it is noted that none of the cited references teach each and every component of the canola extract recited in claims 21 and 24 in a single composition. To address this deficiency, Kozlowska teaches that canola oil comprises each of the claimed components of canola oil as required by the claim’s canola extract, i.e., protocatechuic acid, vanillic acid, caffeic acid, syringic acid, P-coumaric acid, and sinapic acid.
The skilled artisan would look using a combination of these phenolic acids (as taught by Kozlowska to be found in canola oil) as they are all skin whitening agents.  See MPEP 2144.06; “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
Further, Banister teaches that compounds of its formula I (i.e. protocatechuic acid) exhibit particularly effective skin lightening activity when they are used together with another skin-lightening agent, see paragraph 18. 
Banister teaches compositions with its skin lightening compounds of formula I (inclusive of vanillic acid and protocatechuic acid) in combination with another skin lightening agent, see claims 12-15.  While Banister does not specifically recite combinations of protocatechuic acid or vanillic acid, with caffeic acid, syringic acid, P-coumaric acid, and sinapic acid, one of skill in the art would be motivated to combine the teachings of Banister, Dayan, Crotty, Gulla and Markert and their respective taught skin lightening compounds to arrive at the claimed invention as the cited references are all directed to compositions and methods of lightening skin and/or treating hyperpigmentation.  This is especially true in light of the teachings of Banister that teaches combinations of skin lightening compounds are have synergistic effects in combination with its skin lightening compounds of formula I (inclusive of protocatechuic acid and vanillic acid).  
Regarding claims 21 and 24 and the limitation of a topical formulation in a cosmetically acceptable carrier, Markert teaches various cosmetic compositions (shampoos, lotions, creams, lotions, emulsions, etc.), see paragraphs 21-22. In particular, Markert teaches various carriers (such as aqueous solutions, emulsions and excipients such as oil bodies), see paragraphs 21-22. Based on these teachings, one of ordinary skill in the art could predictably arrive at the elected species of an oil-in-water emulsion. 
The rationale to support a finding of obviousness are the prior art elements (the canola extracts, protocatechuic acid, vanillic acid, caffeic acid, syringic acid, P-coumaric acid, and sinapinic acid as skin lightening agents, for example as per Kozlowska, Dayan, Crotty, Gulla, Markert and Banister) combined according to a known method (combining multiple skin lightening compounds in a single composition for a method skin lightening or treating hyperpigmentation) to predictably arrive at applicant’s claimed invention.  
Regarding claims 22 and 25 and the limitation of phenolic acid (as elected), Kozlowska teaches that canola further comprise additional phenolic acids including ferulic, gentisic and coumaric acids, see Figure 11-1, page 194; and first full paragraph, page 196.
Additionally, Kozlowska teaches that canola further contains non-elected glucosinolate, see Introduction, page 193.
Therefore, the invention as a whole was prima facie obvious at the time it was invented.  

Claims 23 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kozlowska  et al. (Chapter 11: Phenolic and Tannins in Rapeseed and Canola, Canola and Rapeseed, 1990, Published by Van Nostrand Reinhold, pp. 193-197, 201-202, 205, 207 and 209),  Dayan et al. (US Pub 2007/0166251, published 7/19/2007), Banister et al. (US Pub 2003/0072726, published April 17, 2003), Crotty et al. (US Patent 5 766 575, issued June 16, 1998), Gulla et al. (US Pub 2003/0039668 A1, published 2/27/2003), and Markert et al. (EP 1 967 175 A1, published September 10, 2008), as applied to claims 21, 22, 24 and 25, in view US Pub 20020090405.
Claims 23 and 26 are directed to the method of claims 22 and 25 (respectively), wherein the canola extract comprises 
a glucosinolate selected from the group consisting of progoitrin (as elected), sinigrin (as elected), glucoraphanin, napoleferin, glucoalyssin, gluconapin, 4-hydroxybrassicin, glucobrassicanapin, glucobrassicin, gluconasturtin, 4-methoxy-glucobrassicin, neoglucobrassicin and combinations thereof.
Regarding claims 23 and 26 and the limitation that the canola extract further comprises a glucosinolate selected from the group recited therein (i.e., progoitrin, sinigrin, etc.), US Pub ‘405 teaches pharmaceutical compositions comprising canola extracts, including the claimed phenolic acids of claims 21 and 24 and glucosinolates, see paragraphs 2 and 3-10. 
In particular, US Pub ‘405 teaches the elected glucosinolates (progoitrin and sinigrin) in said canola extract, see paragraph 5 and the table below. \ 
    PNG
    media_image10.png
    514
    511
    media_image10.png
    Greyscale

See also paragraph 23. US Pub ‘405 teaches its canola extract compositions are directed to the treatment of cancer, see paragraph 25, including skin cancer (i.e. melanoma), see paragraph 26. US Pub ‘405 discloses its canola extract composition to treat cancer can be administered topically (see paragraphs 27 and 30 and also claims 23-24). 
As the balance of the cited prior art teaches canola compositions for the lightening of skin, and notice is taken that lighter and fairer skin is known to be at greater risk of sun damage and potential skin cancers (melanoma), one of ordinary skill in the art would have a rationale to use canola extracts, known to treat skin cancers (melanoma), such that said extract contains the elected glucosinolates (progoitrin and sinigrin).
The rationale to support a finding of obviousness are the prior art elements (the canola extracts, protocatechuic acid, vanillic acid, caffeic acid, syringic acid, P-coumaric acid, and sinapinic acid as skin lightening agents, for example as per Kozlowska, Dayan, Crotty, Gulla, Markert and Banister, where progoitrin and sinigrin are known to be found in canola extracts and treat skin cancers (melanoma), where fairer skin is known to be susceptible to melanoma) combined according to a known method (combining multiple skin lightening compounds in a single composition for a method skin lightening or treating hyperpigmentation) to predictably arrive at applicant’s claimed invention.  
Therefore, the invention as a whole was prima facie obvious at the time it was invented.  

RESPONSE TO ATTORNEY ARGUMENTS:
The Attorney response states that the Examiner's interpretation of the individual teachings of Kozlowska, Dayan, Banister, Crotty, Gulla, and Markert includes clear errors.
The Attorney response states the combination of these references, as suggested by the Examiner, still would not have been obvious to one having ordinary skill in the art (i.e. synergism of the claimed combination of phenolic acids in the canola extract, wherein the canola extract provides from 0.1 to 5% sinapic acid by weight of the formulation).
Initially, the Attorney response argues it is claiming a canola extract (see claims 21 and 24), whereas the cited prior art combination of Kozlowska, etc., relate to a canola oil. 
In response it pointed out that a broadly reasonable interpretation of “canola extract” would include canola oil that is extracted from canola seeds. It is known that canola oil is a known extract of canola seed, where such canola oil as taught by the cited prior art, is by its nature, is known to be a canola extract as claimed. See Latif et al. Enzyme-assisted aqueous extraction of oil and protein from canola (Brassica napusL.) seeds Eur. J. Lipid Sci. Technol. 2008,110,887–892. “On an industrial scale, canola oil is produced by pressing, extraction using an organic solvent (usually hexanes) or solvent  extraction  after  pre-pressing  of  seeds.” See page 887 column 2.
The Attorney response argues that neither Gulla or Banister discloses the interchangeability of syringic acid as neither teaches it.
In response, it is noted that obviousness does not require absolute predictability but rather a reasonable expectation of success. 2  As detailed above, both Gulla and Banister provide the skilled artisan a reasonable expectation of success to arrive the claimed invention as detailed above in the rejection. (Gulla teaches gallic acid to lighten skin, Banister teaches compounds of formula I have skin whitening properties, see above for further details).
The Attorney response argues that Markert is not directed to sinapic acid for skin whitening.  In response, it is pointed out that Markert teaches its sinapic acid derivatives of formula I are taught to have skin whitening properties in amounts as claimed by the invention.  
As noted above, obviousness does not require absolute predictability of success but rather, a reasonable expectation of success. Markert explicitly teaches sinapic acid, see paragraph 3.  One of ordinary skill in the art would a have a reasonable expectation of success to predict the use of sinapic acid in the claimed/taught amounts by virtue that Markert discloses its sinapic acid compounds have skin whitening properties.  
The Attorney response argues that even if the Examiner’s interpretation of the individual teachings of the cited art are correct, there is no cogent rationale to combine them to arrive at the claimed invention. The response argues the alleged rationale by the Examiner fails to show why one of ordinary skill in the art would have arrived at each and every element of the invention. The response argues it is not clear how the examiner is modifying the references to teach the invention, other than conclusory statements (repeating statements of Kozlowska, etc.). The response argues it has a synergistic combination as per claims 21 and 24 and notes the limitation regarding sinapic acid from 0.1 to 5% by weight of the formulation.
In response, contrary to the Attorney arguments that the obviousness rejection is a mere collection of conclusory statements to arrive at the claimed invention, the rejection spells out the rationale to predictably arrive at the claimed combination for the claimed method of claims 21 and 24.  This is articulated above in the maintained rejection and summarized by the KSR rationale, where the prior art elements (the canola extracts, protocatechuic acid, vanillic acid, caffeic acid, syringic acid, P-coumaric acid, and sinapinic acid as skin lightening agents, for example as per Kozlowska, Dayan, Crotty, Gulla, Markert and Banister) combined according to a known method (combining multiple skin lightening compounds in a single composition for a method skin lightening or treating hyperpigmentation) to predictably arrive at applicant’s claimed invention.  
Further, as discussed above, while the Attorney response argues differences between its claimed canola extract vs. canola oil, as noted above canola oil is broadly and reasonably interpreted as a canola extract as claimed in that it well known in the art as per Latif, how canola oil is extracted from canola seeds.
With regard to the rejection of claims 23 and 26 in further view of Guthrie, the response argues that Guthrie does not remedy alleged deficiencies of the cited prior art of Kozlowska, Dayan, Crotty, Gulla, Markert and Banister.
As the Attorney response fails to overcome the rejections based on the cited prior art, Applicant’s argument regarding Guthrie fails to overcome the rejection of claims 23 and 26.
Conclusion
In summary, no claims are allowed. 

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.      
                                                                                                                                      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 The invention’s only working example as per the Table on page 20 discloses, where 0.236625 % w/w sinapic acid is said to comprise 0.368902 % w/w of the total phenolic, i.e. 64% of the total phenolic acid content is sinapic acid as per the Table. The working example provides support for these claims, as 64% w/w is at least 30, 40 and 50% w/w as claimed.	
        2 The examiner notes that “’[o]bviousness does not require absolute predictability of success.’ In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).” (See also MPEP 2143.02 II and MPEP 2143, Example 2 citing In re O’Farrell). Rather, the Federal Circuit notes that obviousness merely requires a reasonable expectation of success, see MPEP 2143.02 II and MPEP 2143, Example 2 citing In re O’Farrell.